September 26, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   SEECO, INC. AND SOUTHWESTERN ENERGY COMPANY, Appellants

NO. 14-12-00357-CV                          V.

                          K.T. ROCK, LLC, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, K.T. Rock,
LLC, signed February 28, 2012, was heard on the transcript of the record. We have
inspected the record and find that the trial court erred by entering judgment in
favor of K.T. Rock LLC. Accordingly, we order the judgment of the court below
REVERSED and RENDER judgment that K.T. Rock LLC take nothing on its
claims against appellants SEECO, Inc. and Southwestern Energy Company.

      We further find that the trial court erred by denying SEECO’s Inc’s Motion
for Recovery of Attorney’s Fees. We therefore order that portion of the judgment
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

      We order that all costs incurred by reason of this appeal be paid by appellee,
K.T. Rock, LLC.

      We order this decision certified below for observance.